Citation Nr: 0321392	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  02-12 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) on the basis of entitlement to service connection for 
the cause of the veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
DECISION TO VACATE

This case is before the Board of Veterans' Appeals (the 
Board) from the Louisville, Kentucky Department of Veterans 
Affairs (VA) Regional Office (RO).

On July 14, 2003, the Board remanded the issues listed on the 
title page to the RO for additional development.  These 
issues were before the Board on appeal from a January 2002 
decision.

The Board, on its own motion, may vacate an appellate 
decision if an appellant has been denied due process.  See 38 
C.F.R. § 20.904 (2002).  Due to the remand instructions to 
the RO issued by the Board in its remand of July 2003, the RO 
was prevented from taking immediate action on the appellant's 
claim for DIC benefits on account of the U. S. Court of 
Appeals for the Federal Circuit's recent decision in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348-49 (Fed. Cir. May 1, 2003).  However, in light of 
new internal operating procedures established by VA to fully 
respond to this decision of the Federal Circuit, the RO is 
now able to respond to the Board's remand instructions 
without further administrative delay.  Therefore, in order to 
ensure that the appellant has been accorded full due process 
of law, the Board will vacate its remand decision of July 14, 
2003.

Simultaneously with the issuance of this vacatur, another 
remand decision under this same Board docket number (02-12 
507) will be issued addressing the issues on appeal.


	(CONTINUED ON NEXT PAGE)


ORDER

The Board's remand decision of July 14, 2003 is vacated.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

